Exhibit 10.44



SECOND AMENDMENT TO
CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
28, 2016, is entered into by and among Hooper Holmes, Inc. (“Borrower”), each of
the undestigned financial institutions (individually each a “Lender” and
collectively “Lenders”) and SWK FUNDING LLC, a Delaware limited liability
company, in its capacity as administrative agent for the other Lenders (in such
capacity, “Agent”).
RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement
dated as of April 17, 2015, (as the same may be further amended, modified or
restated from time to time, being hereinafter referred to as the “Credit
Agreement”); and
WHEREAS, Borrower, Agent and Lenders desire to amend the Credit Agreement as set
forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
Definitions
Capitalized terms used in this Amendment are defined in the Credit Agreement
unless otherwise stated.
ARTICLE II
Amendments to Credit Agreement and Guarantee
2.1Amendment to Section 7.13 of the Credit Agreement. Effective as of the Second
Amendment Effective Date, Section 7.13 of the Credit Agreement is amended and
restated in its entirety to read as follows:
“7.13. Financial Covenants
7.13.1    Consolidated Unencumbered Liquid Assets.
Not permit the Consolidated Unencumbered Liquid Assets on the last day of any
Fiscal Quarter to be less than $750,000.

[Hooper] Second Amendment



--------------------------------------------------------------------------------



7.13.2    Minimum Aggregate Revenue.
Minimum LTM Aggregate Revenue (in millions of Dollars) as of the end of:
 
Q1 2016
Q2 2016
Q3 2016
Q4 2016
Q1 2017 and each Fiscal Quarter thereafter
$33
$34
$37
$40
$45

Not permit the Aggregate Revenue for the twelve (12) consecutive month period
ending on the last Business Day of any Fiscal Quarter (designated by “Q” in the
table below) to be less than the applicable amount set forth in the table below
for such period.
   
7.13.3    Minimum EBITDA.
Not permit the EBITDA of Borrower, on a consolidated basis, for the applicable
period of measure set forth below and ending on the last Business Day of any
Fiscal Quarter (designated by “Q” in the table below) to be less than the
applicable amount set forth in the table below for such period.
Minimum EBITDA as of the end of:
Three (3) consecutive month period ending Q1 2016
Six (6) consecutive month period ending Q2 2016
Nine (9) consecutive month period ending Q3 2016
Twelve (12) consecutive month period ending Q4 2016
($1,600,000)
($2,000,000)
($1,100,000)
$800,000



Minimum EBITDA as of the end of:
Twelve (12) consecutive month period ending Q1 2017
Twelve (12) consecutive month period ending Q2 2017
Twelve (12) consecutive month period ending Q3 2017 and thereafter
$500,000
$900,000
$2,500,000





ARTICLE III
Conditions Precedent and Post-Closing Obligations

2
[Hooper] Second Amendment



--------------------------------------------------------------------------------



3.1    The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent in its sole discretion (the date on
which all such conditions are satisfied or waived referred to herein as the
“Second Amendment Effective Date”):
A.    Agent shall have received (i) this Amendment and (ii) within five (5)
Business Days of the date hereof, $100,000 worth of shares of common stock of
Borrower (with the share price to be used to determine the number of shares of
such common stock to be issued by Borrower pursuant to this clause (ii) to be
the equivalent of the lower of (A) the weighted average closing price for
Borrower’s common stock for the previous 20 trading days before the date of
issuance or (B) the closing price on the date prior to the date of issuance).
B.    The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.
C.    No Default or Event of Default shall have occurred and be continuing,
unless such Default or Event of Default has been otherwise specifically waived
in writing by Agent.
D.    All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent; and Borrower shall
provide to Agent a secretary’s certificate with resolutions in form and
substance acceptable to Agent.
E.    Borrower shall have received no less than $500,000 of gross cash proceeds
in the aggregate on or after March 23, 2016 and received by June 30, 2016
pursuant to the issuance by Borrower of Equity Interests on terms and conditions
satisfactory to Agent.
3.2    On or prior to the Second Amendment Effective Date, and on the first
Business Day of each month thereafter, Borrower shall provide to Agent an
updated cash flow forecast for Borrower in form and substance acceptable to
Agent (which shall include a cumulative comparison of actual results to prior
cash flow projections delivered by Borrower).
ARTICLE IV
Ratifications, Representations and Warranties

3
[Hooper] Second Amendment



--------------------------------------------------------------------------------



4.1    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.
4.2    Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, the shares referred to in Section 3.1 above and any and all other
Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action (as applicable) on the part of Borrower and
will not violate the organizational documents of Borrower; (b) Borrower’
directors have authorized the execution, delivery and performance of this
Amendment, the warrants referred to in Section 3.1 above and any and all other
Loan Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) no Default or Event of Default under
the Credit Agreement, as amended hereby, has occurred and is continuing; (e)
Borrower is in full compliance in all material respects with all covenants and
agreements contained in the Credit Agreement and the other Loan Documents, as
amended hereby; and (f) except as disclosed to Agent, Borrower has not amended
its organizational documents since the date of the Credit Agreement.
ARTICLE V
Miscellaneous Provisions
5.1    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.
5.2    Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.
5.3    Expenses of Agent. As provided in the Credit Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including,

4
[Hooper] Second Amendment



--------------------------------------------------------------------------------



without limitation, the reasonable costs and fees of legal counsel, and all
costs and expenses incurred by Agent and each Lender in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, or any other Loan Documents, including, without, limitation, the
reasonable costs and fees of legal counsel.
5.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
5.5    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.
5.6    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.
5.7    Effect of Waiver. No consent or waiver, express or implied, by Agent to
or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
5.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.9    Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING
LAW) AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.
5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
AGENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



5
[Hooper] Second Amendment



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above‑written.
BORROWER:


HOOPER HOLMES, INC.,
a New York corporation




By: /s/ Henry E. Dubois        
Name: Henry E. Dubois
Title: Chief Executive Officer and President






--------------------------------------------------------------------------------
















AGENT AND LENDER:


SWK FUNDING LLC,
as Agent and a Lender


By:     SWK Holdings Corporation,
its sole Manager


 


By:     /s/ Winston Black    
Name:    Winston Black    
Title:     CEO    






--------------------------------------------------------------------------------






REAFFIRMATION OF GUARANTEE AND COLLATERAL AGREEMENT


The undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Second Amendment to Credit
Agreement dated as of March 28, 2016 (the “Amendment”), and acknowledges and
reaffirms its obligations owing to Agent and the Lenders under that certain
Guarantee and Collateral Agreement dated as of April 17, 2015 (the “Guarantee
Agreement”) and any of the other Loan Documents to which it is a party, and
agrees that such Guarantee and Loan Documents are and shall remain in full force
and effect. Although Guarantor has been informed of the matters set forth herein
and has acknowledged and agreed to same, Guarantor understands that Agent and
Lenders have no obligation to inform Guarantor of such matters in the future or
to seek Guarantor’s acknowledgement or agreement to future amendments or
waivers, and nothing herein shall create such a duty.


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER WELLNESS, LLC
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




JEFFERSON ACQUISITION, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation




By:     /s/ Henry E. Dubois    
Name:    Henry E. Dubois




--------------------------------------------------------------------------------




Title:    Chief Executive Officer and President




MID-AMERICA AGENCY SERVICES, INCORPORATED,
a Nebraska corporation




By:     /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President






TEG ENTERPRISES, INC.,
a Nebraska corporation




By:     /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company


By: Hooper Homes, Inc.,
its Manager


By:    /s/ Henry E. Dubois     
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER KIT SERVICES, LLC,
a Kansas limited liability company


By: Hooper Homes, Inc.,
its sole Member


By:    /s/ Henry E. Dubois     
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




